    Case: 1:20-cv-00978-SJD-KLL Doc #: 15 Filed: 04/15/21 Page: 1 of 2 PAGEID #: 84




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

DONNA M. FINDLEY,                                                      Case No. 1:20-cv-978
    Plaintiff,                                                         Dlott, J.
                                                                       Litkovitz, M.J.

        vs.


STATE FARM MUTUAL AUTOMOBILE                                           REPORT AND
INSURANCE COMPANY, et al.,                                             RECOMMENDATION
     Defendants.

        This matter is before the Court on defendant Norris Cochran’s, Acting Secretary, United

States Department of Health and Human Services, motion to dismiss (Doc. 13), to which

plaintiff has not filed a response in opposition. 1 For the reasons set forth in the motion, the

motion to dismiss should be GRANTED.

        IT IS SO RECOMMENDED.



Date: ______________
        4/15/2021                                                   _________________________
                                                                    Karen L. Litkovitz
                                                                    Chief United States Magistrate Judge




1
 Counsel for plaintiff contacted the chambers of the undersigned Magistrate Judge and advised that he does not oppose
defendant’s motion.
 Case: 1:20-cv-00978-SJD-KLL Doc #: 15 Filed: 04/15/21 Page: 2 of 2 PAGEID #: 85




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

DONNA M. FINDLEY,                                            Case No. 1:20-cv-978
    Plaintiff,                                               Dlott, J.
                                                             Litkovitz, M.J.

       vs.


STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY, et al.,
     Defendants.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 2
